ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_05_FR.txt. 630

OPINION INDIVIDUELLE DE M. WEERAMANTRY

[Traduction]

Pauvreté de la jurisprudence en matière de procédure d'intervention interna-
tionale — Importance croissante de l'intervention à une époque où les liens
internationaux se resserrent — Nécessité d'examiner les principes qui sous-
tendent l'exercice du large pouvoir discrétionnaire de la Cour en vertu de l'ar-
ticle 62 — Interaction entre le droit procédural et le droit matériel — Liens entre
le droit interne et le droit international en ce qui concerne l'intervention — Com-
paraisons et distinctions à établir entre le droit interne et le droit international
— Considérations d'opportunité judiciaire militant en faveur de l'intervention —
Considérations d'opportunité judiciaire militant contre l'intervention — Le pro-
blème du lien juridictionnel — Genèse de l'article 62 — Intérêt d'ordre juridique
— Objet de l'intervention — Intervention tardive — Confidentialité des pièces
de procédure.

1. Bien que je sois d’accord avec la décision de la Cour, je souhaite
saisir l'occasion pour examiner la question fort négligée de l'intervention
en droit international, dans le cadre plus large des objets et de la portée
de la fonction juridictionnelle internationale. Si je le fais, c’est que la pré-
sente affaire soulève certaines questions importantes et non résolues
concernant l'intervention, sujet qui assumera sans doute une importance
accrue dans la jurisprudence internationale à venir. Dans la société mon-
diale de demain, dont les membres entretiendront entre eux des liens
étroits, l'incidence sur l'ensemble des Etats des relations ou des transac-
tions nouées par certains d’entre eux sera plus immédiate, et l’importance
pratique de cette partie du droit procédural en sera rehaussée.

Après avoir examiné certaines considérations générales relatives à la
procédure d'intervention, je m’arréterai ensuite à quelques problèmes
juridiques particuliers soulevés par la requête.

PAUVRETÉ DE LA JURISPRUDENCE EN MATIÈRE DE PROCEDURE D'INTERVEN-
TION INTERNATIONALE

2. Malheureusement, les décisions sont trop peu nombreuses pour cons-
tituer un ensemble jurisprudentiel cohérent dans ce domaine important du
droit procédural. De fait, il fallut quelque soixante-dix ans d'exercice de
leur juridiction par la Cour permanente de Justice internationale et la Cour
internationale de Justice pour qu'une requête a fin d'intervention fût fina-
lement admise pour la première fois en vertu de l’article 62 du Statut. La
seule affaire où la Cour permanente statua sur une requête à fin d'interven-

59
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 631

tion introduite en vertu de l’article 62 est l'affaire du Vapeur Wimbledon',
mais l’applicabilité de cet article ne fut pas examinée, car la requête faisait
également fond sur l’article 63 et il ne fut donc pas nécessaire de tenir
compte de l’article 62°.

3. C'est donc dans l'affaire concernant le Différend frontalier terrestre,
insulaire et maritime (El Salvadorl Honduras) de 1990 que, pour la pre-
mière fois dans l’histoire des deux cours, un Etat fut autorisé à intervenir
(requête du Nicaragua) en vertu de l’article 62 du Statut*. Depuis lors, la
jurisprudence sur cette question a continué d'être extrêmement mince,
aucune autre requête n'ayant été admise avant 1999 / Frontière terrestre
et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria; Gui-
née équatoriale (intervenant )). A une époque, la jurisprudence en la ma-
tière manquait à ce point de consistance que d’éminentes autorités judi-
ciaires exprimèrent des doutes quant à la survie même de la procédure.

4. Cette situation est bien éloignée des perspectives considérables qui
étaient associées à l'intervention aux premiers jours du règlement juridic-
tionnel des différends, puisqu’une sommité du droit de l'arbitrage inter-
national, John Bassett Moore, a pu alors écrire:

«Le droit d'intervention accordé par le Statut sera peut-être un
moyen d'inciter les gouvernements, petits et grands, à s'adresser à la
Cour, lui manifestant ainsi leur confiance et lui donnant de plus
nombreuses occasions de rendre service au monde.»*

Ainsi, alors qu'on aurait fort bien pu s'attendre, au moment de l’adop-
tion du Statut de la Cour, à ce que cette procédure donne naissance à un
rameau important de la jurisprudence internationale, elle n’a en fait
connu qu’un développement fort limité. I] n’en est que plus indispensable
d'en réexaminer la forme et le potentiel, maintenant que les liens entre les

UC P.J.I série Cn? 3 et série AIB n° 5.

= Les deux autres affaires dans lesquelles une requête à fin d'intervention fut déposée
sont l'affaire du Statut juridique du Groënland oriental (C.P.J.I série C n° 67, p. 4081-
4082, 4118-4119), dans laquelle l'Islande retira sa requête, et l'affaire de l'Acquisition de la
citoyenneté polonaise (C.P.J.1. série B n° 7), dans laquelle la Roumanie. qui avait
présenté une requête en procédure consultative pour intervenir au titre de l’article 62. fut
informée que les articles 62 et 63 ne pouvaient être invoqués qu'au contentieux.

3 CLI. Recueil 1990, p. 135-137.

4+ Dans l'affaire du Plateau continental (Jamahiriya arabe tibyennel Matte}, requête à
fin d'intervention, arrêt, C.J. Recueil 1984, p. 130, le juge Ago faisait l'observation sui-
vante:

«La décision relative à la présente instance pourrait donc sonner le glas de
l'institution de l'intervention dans les procès internationaux, du moins de cette insti-
tution telle qu'elle avait été entendue et définie par les textes pertinents. Après cette
expérience, dont le moins qu’on puisse dire est qu'elle n'est pas révélatrice d’un esprit
favorable à cette forme de procédure incidente, l'oubli va probablement tomber …
sur cette voie qui s'ouvrait théoriquement encore sur une conception plus libérale et
plus ample de la juridiction internationale. »

$ John Bassett Moore. « The Organization of the Permanent Court of International Jus-
tice», Columbia Law Review, n° 22, 1922, p. 497-507.

60
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 632

activités des Etats, où que ce soit, font l’objet de l’attention et de la pré-
occupation croissantes des autres membres de la Société des Nations.

Compte tenu de cette toile de fond, il devient nécessaire de nous arrêter
à certains des principes généraux applicables à l'intervention afin d’en
extraire des principes directeurs qui, dans leur ensemble, pourront facili-
ter à la Cour la difficile tâche qui lui incombe d'apprécier la valeur de
chaque requête dont elle sera saisie.

5. Même les rares décisions que recèlent les maigres sources jurispru-
dentielles ne fournissent pas sans mal des principes généraux qui puissent
aider beaucoup les parties qui envisagent la possibilité d’une intervention,
étant donné que, jusqu’à présent, le droit relatif à cette question ne s’est
constitué que dans des circonstances très précises. Puisqu'il est difficile
d'extraire de la jurisprudence actuelle des principes communs cohérents,
il est impératif, à une époque où les intérêts de la communauté interna-
tionale sont davantage liés entre eux, de rechercher des principes direc-
teurs dans le cadre global des objets et des buts de la procédure de la
Cour en matière d'intervention.

LE LARGE POUVOIR DISCRÉTIONNAIRE DE LA COUR AUX TERMES
DE L'ARTICLE 62

6. Cet examen revêt une importance particulière en raison du large
pouvoir discrétionnaire qui est conféré à la Cour par l’article 62 du Sta-
tut, sans que soit encadré l'exercice de ce pouvoir. L'intervention a même
été jugée «peut-être la plus difficile de [toutes les questions] que soulève le
Réglement»® et les juges, lorsqu'ils ont examiné la question en 1968, ont
été en mesure d'identifier pas moins de sept points, de fond et non de
procédure, restés non résolus dans le cadre de l’article 62.

7. Certains de ces points étaient si litigieux que, lorsque les juges de la
Cour permanente les ont étudiés en 1922’, la Cour «s’est complètement
partagée en deux camps» sur certains d’entre eux et la décision ci-après
fut adoptée:

«En vue de ces opinions divergentes, la Cour fut d'accord pour ne
pas préjuger les graves questions soulevées par le droit d'intervention
et pour éviter d'interpréter le Statut; des questions concrètes pour-
raient être résolues au fur et à mesure qu'elles se présenteraient. »

Depuis lors, peu de lumière nouvelle a été jetée sur ces questions, et les
principes qui les régissent demeurent aussi obscurs aujourd’hui qu’hier.
8. Contrairement aux attentes de 1922, un grand nombre de questions
concernant l'application de l’article 62 restent pour l’essentiel non réso-
lues, n’ayant pas fait l'objet de décisions. Parmi les questions demeurées

6 Comité pour la revision du Règlement de la Cour (1968): rapport du comité (GEN
68/23quater), p. 306 (ci-après «comité du Règlement 1968»).
7 CPL série D n° 2, p. 86-97.

61
PULAU LIGITAN ET PULAU SIPADAN (OP, IND. WEERAMANTRY) 633

obscures en raison de la pauvreté de la jurisprudence figure important
domaine des problèmes et principes associés à l’exercice du pouvoir dis-
crétionnaire de la Cour en vertu de l’article 62.

9. Comme l'avait fait observer le juge Altamira au cours des discus-
sions de 1922%, les rédacteurs de l'article 62 avaient d’abord envisagé un
régime de juridiction universelle de tous les Etats ipso facto à l'égard de
tous les différends de nature juridique. Ainsi, l'Etat intervenant serait
automatiquement assujetti à la juridiction de la Cour. Ce n’est qu’ulté-
rieurement que le concept de juridiction obligatoire fut abandonné et que
le système de clause facultative y fut substitué, laissant ainsi la porte
grande ouverte à des interprétations divergentes de l’article 62.

«C'est pourquoi certains soutenaient, à la Cour permanente, que
l'on devait interpréter l'article 62 comme assorti d’une condition
juridictionnelle, tandis que d’autres objectaient que cela impliquerait
une restriction que, d’après son texte, l’article 62 ne comportait
pas.»°

La présente espèce fait ressortir cette lacune de la jurisprudence de la
Cour.

10. Tl importe cependant pour notre examen de noter, comme le rap-
pelle Rosenne !°, que le maintien de l’article 62 en dépit de l'abandon du
principe de juridiction obligatoire ne fut pas le résultat d’une omission ou
de la négligence comme on le suppose parfois, mais une décision calculée
et délibérée, ainsi que le montre le rapport présenté le 27 octobre 1920
par Léon Bourgeois au Conseil de la Société des Nations !!. Cette disposi-
tion doit donc déployer tous ses effets, puisqu'elle fait partie intégrante
du Statut et qu'aucune interprétation ne saurait en éroder la portée !?.

RELATION ENTRE DROIT PROCÉDURAL ET DROIT MATÉRIEL

11. On comprendra mieux l'importance de la question si l’on note que,
bien qu’à première vue elle puisse paraître ne concerner qu'un aspect pro-
cédural et incident, elle est intimement liée au droit matériel et à son
développement. Ce fait ressort clairement de la première affaire dont ait
été saisie la Cour en vertu de l’article 62, à savoir la tentative d’interven-
tion des Fidji dans l’affaire opposant l'Australie et la France à propos des

8 CPL série D n° 2, p. 89.

? Comité du Règlement 1968, p. 310.

18 Rosenne, /atervention in the International Court of Justice, 1993, p. 27-28.

IT Rapport présenté par le représentant français. M. Léon Bourgeois, et adopté par le
Conseil de la Société des Nations à sa réunion tenue à Bruxelles le 27 octobre 1920. Docu-
ments au sujet de mesures prises par le Conseil de la Société des Nations aux termes de
l'article 14 du pacte et de l'adoption par l'Assemblée du Statut de la Cour permanente,
p. 50.

12 Voir de façon générale Myres S. McDougal, Harold D. Lasswell et James C. Miller,
The Interpretation of International Agreements and World Public Order: Principles of
Content and Procedure, p. 156 et suiv.

62
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 634

essais nucléaires. A l’époque, des doutes avaient été exprimés sur la ques-
tion de savoir si des dommages atmosphériques causés par les essais
nucléaires constituaient un intérêt d'ordre juridique. Le droit internatio-
nal relatif à l’environnement a fait de tels progrès depuis lors qu'il est
devenu incontestable qu’il s’agit bien d’un intérêt d'ordre juridique; ainsi,
un changement dans le droit matériel entraîne des conséquences dans le
droit procédural. Une évolution semblable peut se produire à l'avenir
dans un grand nombre d’autres domaines de l’activité internationale.

12. Tout comme le droit matériel peut avoir une incidence sur le droit
procédural, le droit procédural peut influencer le droit matériel. C’est ce
que nous observons de plus en plus dans le domaine des droits de
l’homme, où des procédures comme la procédure régulière (due process)
franchissent la frontière qui sépare le fond et la procédure pour devenir
eux-mêmes des droits matériels. De même entre les Etats, des phéno-
mènes comme les échanges de données transfrontières, le terrorisme inter-
national et la protection de l'environnement quittent aisément le royaume
de la procédure pour entrer dans celui du fond et le manque de clarté en
matière de procédure peut compromettre les droits substantiels des Etats
et la jouissance par eux de ces droits.

En réalité, l'intervention est un exemple par excellence de l’adage cé-
lèbre selon lequel le droit matériel naît souvent dans les interstices de la
procédure. La question revêt donc une importance particulière non seu-
lement dans le domaine de la procédure, mais également dans celui du
droit matériel.

RELATION ENTRE LE DROIT INTERNE ET LE DROIT INTERNATIONAL EN CE
QUI CONCERNE L'INTERVENTION

13. Etant donné la rareté des décisions internationales sur la question,
la recherche de principes directeurs doit s'appuyer dans une grande mesure
sur l'établissement de comparaisons et de distinctions avec les principes
d'intervention appliqués en droit interne. Mon expérience de ce dernier
me mène à conclure que ce processus de comparaison peut considérable-
ment éclairer la jurisprudence relative à la procédure d'intervention inter-
nationale, car il révèle dans ce domaine des lacunes importantes qui
exigent notre attention, comme le montre la présente espèce. Au nombre
des points qui pourraient bénéficier d’un tel examen, je mentionnerai la défi-
nition de ce qui constitue un intérêt d'ordre juridique, les éléments qui
militent en faveur de l'admission d'une intervention, l'objet de l’interven-
tion et l'exercice du pouvoir discrétionnaire de la Cour. I] importe de
comprendre les raisons pour lesquelles une branche vigoureuse du droit
interne qui a apporté une contribution substantielle au développement de
la jurisprudence des Etats a connu si peu de développement et d'efficacité
sur le plan international. La comparaison livrera peut-être des éléments
de réflexion susceptibles de redonner vigueur à ce mécanisme de procédure
important dans le domaine de la justice internationale.

63
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 635

14. A vrai dire, l’idée selon laquelie l'intervention joue un rôle encore
plus important dans le réglement des différends internationaux que dans
le droit interne n'est pas sans s’appuyer sur des arguments solides.

«A l'évidence, Etat intervenant a fortement intérêt à influer sur
l'issue d'un précédent judiciaire qui aura probablement une inci-
dence favorable ou défavorable sur ses prétentions. C’est précisé-
ment ce grand intérêt et la place spéciale qu’occupe la Cour interna-
tionale de Justice en tant que cour mondiale qui confèrent à
l'institution de l'intervention une dimension différente et plus large
en droit international qu'en droit interne.» !*

Il ne faut bien entendu jamais oublier le cadre consensuel du processus
international, ce qui constitue un facteur distinctif considérable lorsque
des questions de juridiction sont en jeu !*.

COMPARAISONS ET DISTINCTIONS À ÉTABLIR ENTRE INTERVENTION AU PLAN
NATIONAL ET INTERVENTION AU PLAN INTERNATIONAL

15. On constate sans étonnement qu'il existe des différences notables
entre les procédures d'intervention, selon qu’elles relèvent du droit national
ou du droit international, mais les fondements sur lesquels reposent les sys-
tèmes nationaux fournissent des éléments importants pour envisager la
question dans une perspective globale. C’est en raison de l'utilité d’une telle
comparaison qu’une riche compilation des principes relatifs à l'intervention
dans différents systèmes nationaux, réalisée par le professeur Walter
J. Habscheid, a été présentée à la Cour lors de l'affaire du Plateau continental
{ TunisielJamahiriya arabe libyenne) "5. Ce document peut encore être
consulté avec profit, car il contient une description de la procédure d’inter-
vention dans les systèmes de droit des familles juridiques romaine, germa-
nique, anglo-saxonne et socialiste, et ce dans un grand nombre de pays
différents. Y sont formulées des conclusions générales sur la philosophie et
les fondements rationnels de la procédure d'intervention qui ne peuvent être
sans valeur pour la jurisprudence internationale. La ratio legis de l’inter-
vention, telle qu'elle est exposée dans cette étude, comprend plusieurs
aspects, dont quelques-uns sont abordés dans l'analyse qui suit.

16. Ces considérations doivent également être prises en compte, muta-
tis mutandis, lorsque les instances internationales sont appelées à se pro-
noncer sur une intervention. Elles sont des plus pertinentes en ce qui

13 Anna Madakou. {ntervention before the International Court of Justice, mémoire
présenté en vue de l'obtention du diplôme, Institut universitaire des hautes études inter-
nationales, Genève. 1988, p. 14.

'4 Voir la note de Rosenne à cet effet dans Law and Practice of the International Court
of Justice. 1964, p. 216.

15 Voir le volume III des plaidoiries dans cette affaire. p. 459-484. Walter J. Habscheid.
Les conditions de l'intervention volontaire dans un procès civil (ci-après Habscheid),
p. 50-51.

64
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 636

concerne l'exercice par la Cour de son pouvoir discrétionnaire dans la
présente espèce et les vastes pouvoirs qui lui sont conférés par l’article 62
du Statut et l’article 84 du Règlement de la Cour.

Les observations qui suivent ne concernent que l'intervention en vertu
de l’article 62 du Statut. L'intervention aux termes de l’article 63 fait
appel à beaucoup d’autres considérations qui ne sont pas pertinentes à
l'égard des requêtes présentées au titre de l’article 62.

17. Tant dans le droit interne que dans le droit international, la pro-
cédure d'intervention répond, entre autres, à la nécessité d’éviter les li-
tiges répétitifs et d'assurer une harmonie de principe, car de multiples
affaires portant sur la même question pourraient donner lieu à des juge-
ments contradictoires qui obscurciraient le droit applicable plutôt que de
l’éclairer.

18. Il est intéressant de se demander si les principes relatifs à l'inter-
vention font partie, mutatis mutandis, des principes généraux introduits
dans le droit international aux termes de l'alinéa c) du paragraphe 1 de
l'article 38 du Statut. Si tel est le cas, ces principes peuvent être invoqués
pour préciser le sens de l’article 62, dont tous conviennent qu’il n’est ni
complet ni formulé avec clarté. C’est là une raison supplémentaire d’étu-
dier les principes régissant l’intervention en droit interne. Négliger les
enseignements des systèmes nationaux à cet égard ne pourrait qu'être
préjudiciable au droit international.

19. Les différents aspects des comparaisons et distinctions qui seront
établies plus loin sont très pertinents à l'égard de l’utilisation par la Cour
de son pouvoir discrétionnaire dans la présente espèce. Ils font notam-
ment appel à des considérations d'opportunité judiciaire. Il est vrai,
comme la Cour l’a rappelé dans l'affaire concernant le Plateau continen-
tal { Tunisie! Jamahiriva arabe libyenne), requête à fin d'intervention
(C.LJ. Recueil 1981, arrêt, p. 12, par. 17), que le paragraphe 2 de lar-
ticle 62 du Statut ne confère pas à la Cour «une sorte de pouvoir discré-
tionnaire lui permettant d'accepter ou de rejeter une requête à fin d’inter-
vention pour de simples raisons d'opportunité». Pourtant, de tels facteurs,
lorsqu'ils sont examinés en parallèle avec les circonstances particulières
de l'espèce, peuvent néanmoins avoir leur pertinence et leur importance.
D'ailleurs, M. Schwebel a dit que la Cour pouvait formuler certaines
conclusions en raison «[d] importantes considérations d'opportunité judi-
ciaire» (p. 35) et M. Oda a, de son côté, parlé du «point de vue de la
politique judiciaire future» et du «point de vue de la bonne administra-
tion de la justice internationale» (p. 31). Dans une note publiée dans
l'American Journal of International Law, le juge Jessup voyait dans ces
considérations d'opportunité d’«importantes indications» pour examen
de ces questions dans le cadre judiciaire !f. Il est donc non seulement légi-
time, mais aussi indispensable, d'examiner ces aspects si l'on veut com-
prendre le fonctionnement du paragraphe 2 de l’article 62 du Statut.

16 AJIL, vol. 75, 1981, p. 904.

65
A.

PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 637

Considérations d'opportunité judiciaire militant en faveur de l'inter-
vention

20. Plusieurs facteurs pourront amener la Cour a admettre une inter-
vention si la partie cherchant a intervenir est en mesure de démontrer
qu'elle a un «intérêt d’ordre juridique» au sens de l’article 62.

a)

Facteurs communs aux ordres national et international

La Cour estime que l’intervention servira l’économie procédurale, car
elle lui permettra de trancher en une seule affaire des différends qui
exigeraient autrement deux ou plusieurs affaires distinctes.
L’intervenant se voit offrir la possibilité, bien qu'il ne soit pas partie
à l'affaire, de protéger ses droits dans le cadre d’une instance déjà
engagée, sans devoir en introduire une nouvelle.

Il est de l'intérêt de la collectivité que le plus grand nombre de litiges
possible soit résolu dans les délais les plus courts 7: interest rei publi-
cae ut sit finis litium.

En matière contentieuse, dans les juridictions tant nationales qu'inter-
nationales, le tribunal tire l'information factuelle des pièces qui lui
sont présentées par les parties. Chaque partie communique au tribu-
nal Pinformation pertinente à l'égard de ses propres thèses. Le tribu-
nal ne connaît donc pas nécessairement l’ensemble des éléments qui
entourent l'affaire. Par conséquent, il est très possible que certaines
circonstances intéressant l'espèce soient passées sous silence. Le tri-
bunal peut ainsi être en possession d'une information de base plus
complète sur la question qu’il doit trancher.

Les tiers fournissent à la Cour «des éléments de droit et de fait»; ce
qui assure «une décision conforme à la vérité, car seul un tel juge-
ment peut être une décision juste» et évite des décisions «qui nui-
raient à l’autorité et à la crédibilité de la justice» 'F.

Il peut même arriver qu'il y ait collusion entre les parties contre un
tiers l°.

On évite le risque que des jugements contraires soient rendus sur une
même question.

Un deuxième juge prendra en considération un premier jugement *,
surtout dans le cas où ce jugement introduit des changements dans la
doctrine?!

17 Atlantis c. Etuts-Unis, 379 F. 2d. p. 824, cité par Habscheid, p. 480.

18 Habscheid, p. 479-480.

'9 Santiago Torres Bernardez, «L'intervention dans la procédure de la Cour inter-
nationale de Justice», Recueil des cours de l'Académie de droit international de La Haye,
vol. 256, 1995, p. 193-457 (ci-après Torres Bernardez). p. 226.

2% Habscheid, p. 480.

=! Torres Bernardez, p. 226.

66
b)

22

PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 638

Le même juge serait encore plus enclin à suivre sa première sen-
tence ??.

On évite les jugements répétitifs inutiles.

La cour peut rendre un jugement plus efficace et plus harmonieux,
puisqu'elle aura pris en compte l’intérêt direct et indirect de toutes les
parties concernées.

Facteurs particuliers à l'ordre international

L'histoire de la rédaction de l'article 62 montre de façon non équi-
voque que les rédacteurs souhaitaient permettre l'intervention en
dépit de la règle selon laquelle les décisions de la Cour ne sont obliga-
toires que pour les parties.

Le rôle de la Cour internationale de Justice ne se limite pas au seul
règlement des différends, mais s'étend à la prévention généralisée des
conflits.

«Le grand pouvoir de persuasion (en tant que déclarations ou énon-
cés de droit) que possédent normalement les décisions de la Cour et
Pinfluence qu'elles ont par conséquent, au moins de fait, sur l’intérêt
d’ordre juridique de tous les Etats. » 73

La Cour internationale joue le double rôle de tribunal de première
instance et de tribunal de dernière instance. A titre de première ins-
tance, ses conclusions ou hypothèses relatives à des questions de fait
revêtent un caractère final dont sont dépourvues celles des tribunaux
nationaux. II est donc doublement important que ses conclusions sur
les faits soient fondées sur le tableau le plus complet possible de la
situation.

En droit international, la Cour internationale de Justice tend à uti-
liser ses décisions passées comme des précédents et en tout état
de cause la Cour ne peut casser ses sentences. Ainsi que la dit
M. Jennings dans l'affaire du Plateau continental (Jamahiriya arabe
libyenne/ Malte), «il suffit d'étudier tant soit peu la jurisprudence de
la Cour pour constater que l’article 59 n’exclut en aucune façon
l'autorité du précédent »?.

Seules les parties à un différend peuvent demander une interprétation
ou la revision d’une décision de la Cour internationale de Justice
(il n'existe pas de procédure analogue à la fierce opposition fran-
caise) °°.

Habscheid, p. 480.

23 Fitzmaurice, «The Law and Procedure of the International Court of Justice (1951-
1954): Questions of Jurisdiction, Competence and Procedure», British Year Book of
International Law, vol. 34, 1958. p. 126.

#4 Torres Bernardez, p. 227, citant M. Jennings dans Plateau continental (Jamahiriya
arabe libyennelMalte), arrêt, C.LJ. Recueil 1984, p. 157.

CES. Recueil 1984, arrêt, p. 157.

*¢ Torres Bernärdez, p. 228.

67
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 639

— En droit international, une tierce partie peut ne pas étre en mesure

d'intenter une action pour protéger ses droits~’.

B. Considérations d'opportunité judiciaire militant contre l'intervention

21. Les éléments qui peuvent militer contre l'admission d’une interven-

tion sont notamment les suivants:

— Les Etats pourraient s'abstenir de renvoyer leurs différends devant la

Cour s'ils craignent que des Etats tiers puissent s’immiscer dans l’ins-
tance par le biais de l'intervention.

— La voie de l'intervention pourrait être empruntée par les Etats pour

obtenir indirectement ce qu'ils n’ont pu obtenir directement, sauf si le
lien juridictionnel est obligatoire.

«Au cours de son évolution, le droit international a généralement
répugné à accorder a des tiers le droit d'intervenir dans le règlement
judiciaire (ou arbitral) des différends bilatéraux. »?*

— «Si un droit illimité d'intervenir était reconnu sur le plan internatio-

nal, presque tous les Etats tiers pourraient sans doute trouver dans
tout différend international un «intérêt» quelconque. » ??

Les droits des Etats tiers sont protégés par la règle selon laquelle les
décisions de la Cour ne sont obligatoires que pour les parties.

— Un Etat peut être incité à intervenir par la possibilité de profiter de ce

que d’aucuns * ont qualifié de «billet de faveur», à savoir l’occasion
de développer des arguments alors qu'il «ne soumettrait pas ses
propres prétentions à la décision de la Cour et ne s’exposerait à
aucune demande reconventionnelle»!. En d’autres termes, cet Etat
pourrait bénéficier des avantages de la participation à l'instance, sans
les obligations qui incombent aux parties aux termes du Statut.

— Le demandeur privé n’a pas intérêt à ce qu'une tierce partie s'ingère

dans sa poursuite 2.

— La procédure d’intervention pourrait en définitive être utilisée pour

préjuger au fond une prétention que fait valoir l’intervenant à l’en-
contre de l’une des parties à l'instance, mais dans un autre différend
dont la Cour n'a pas à connaître. Ce fut l’un des motifs invoqués
par la Cour pour refuser d'admettre la requête d'intervention de
Malte dans l’affaire mentionnée plus haut.

Il est possible de se servir de la procédure d'intervention pour obtenir
à toutes fins pratiques un «quasi-avis consultatif», Etat intervenant

>? Torres Bernardez, p. 228.

P.

°8 Shabtai Rosenne. /ntervention in the International Court of Justice. 1993, p. 190.
29 V.S. Mani, International Adjudication: Procedural Aspects, 1980. p. 250.
% Voir Anna Madakou, Intervention before the International Court of Justice, 1988,

83.

M Plateau continental ( TunisielJamahiriva arabe libyenne), requête à fin d'intervention,

arrêt, C.LJ. Recueil 1981, p. 20.

p.

32 Habscheid. p. 480, où il cite l'affaire Atlantis c. Etats-Unis d'Amérique, 379 F. 2d.

824.

68
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 640

y trouvant l’occasion de demander à la Cour un prononcé ou une
observation ayant une portée sur ses propres droits qui, sans consti-
tuer un jugement sur ses prétentions, est l'expression directe ou indi-
recte d’une opinion s’y rapportant. Ii est permis de se demander si
telle était l'intention des rédacteurs de l’article 62.

La Cour, tout en comprenant que les parties pourraient hésiter à lui
soumettre leurs différends sachant que des tiers pourraient s’immiscer
contre leur gré dans l'affaire, ne négligerait pas son devoir à titre de
gardienne de la justice pour l’ensemble de la communauté internatio-
nale.

L'intervention peut ne pas être nécessaire, puisque la Cour pourrait
«tout en répondant de manière suffisamment substantielle aux ques-
tions posées par le compromis» prendre en compte les intérêts des
autres Etats également, comme la Cour a d'ailleurs dit qu’elle le ferait
dans l'affaire du Plateau continental (Jamahiriya arabe libyenne!
Malte), requête à fin d'intervention.

Dans l'affaire du Statut juridique du Groënland oriental, Ya Cour
permanente fit observer:

«Une autre circonstance, dont doit tenir compte tout tribunal
ayant à trancher une question de souveraineté sur un territoire
particulier, est la mesure dans laquelle la souveraineté est égale-
ment revendiquée par une autre Puissance.»

Cette observation, que la Cour actuelle a reprise à son compte dans
l'affaire du Plateau continental (Jamahiriya arabe libyenne/ Malte),
requête à fin d'intervention, assure une certaine protection aux Etats
tiers et réduit la nécessité de intervention, mais il me sera permis de
constater qu'elle n’est pas de nature à satisfaire une partie qui est
dans l'incapacité de faire valoir devant la Cour les arguments sur les-
quels elle fonde ses thèses.

— La Cour ne statue pas «dans l'absolu» sur les questions de titre, mais
elle «doit rechercher laquelle des Parties a produit la preuve la plus
convaincante d’un titre». C’est là une conséquence du caractère
contradictoire et non inquisitoire de la procédure de la Cour. La déci-
sion de la Cour n'exclut donc pas les questions qui intéressent l'Etat
tiers.

Tous ces éléments peuvent motiver, d'une manière ou d’une autre, le
rejet par la Cour d’une demande d'intervention. Ils peuvent, à des degrés

divers, se révéler pertinents selon les circonstances de l'affaire, compte

3B CLI. Recueil 1984, p. 25-26.

# CP.J.L série AIB n° 53. p. 46.

 CLJ. Recueil 1984, arrêt, p. 26.

% Jbid., p.27. citation de l'arrêt de la Cour internationale de Justice dans Minquiers et

Ecréhous, CLF. Recueil 1953, p. 52.

69
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 64]

tenu du large pouvoir discrétionnaire dont jouit la Cour pour admettre
ou rejeter de telles requêtes.

C.

Différences entre les procédures d'intervention en droit interne et en
droit international

22, Les différences entre le droit interne et le droit international en

matière d'intervention sont notamment les suivantes:

Rappelons tout d’abord que le droit interne distingue deux formes
d'intervention: l'intervention obligatoire et l'intervention volontaire.
La première, fondée sur la juridiction obligatoire du tribunal national
sur ses sujets, n'a pas d’équivalent en droit international.

La complexité et les ramifications des relations internationales sont
telles que, même si un jugement n’est pas obligatoire pour un Etat. il
peut quand même avoir des répercussions sur ses intérêts immédiats,
par exemple lorsque des essais nucléaires peuvent toucher les Etats
VOISINS.

Si le lien juridictionnel est obligatoire, certains Etats touchés de façon
évidente n’auront pas nécessairement la possibilité d’intervenir, alors
que cette possibilité est quasiment garantie en droit interne. Etant
donné que la question du lien juridictionnel ne se pose pas dans les
litiges internes en raison du caractère obligatoire de la procédure, il y
a un hiatus dans le tissu de la justice internationale. Ce fait peut avoir
des conséquences plus ou moins marquées, selon que les questions en
cause dans une affaire sont plus ou moins liées à un autre différend.

Si le lien juridictionnel est obligatoire, les Etats pourront, dans de
nombreux cas, être empêchés de faire valoir leur position sur des
questions importantes pour eux, par exemple l'interprétation d'un
traité auquel ils ne sont pas parties, interprétation qui, une fois énon-
cée par la Cour internationale de Justice, aura tendance à s'imposer
même dans les différends entre d’autres parties.

La position éminente de la Cour internationale de Justice, qui occupe
le sommet de l'édifice judiciaire international, confère à ses dires une
résonance particulière, même sur des questions n’ayant qu'un rapport
indirect avec l’affaire sur laquelle elle se prononce. La situation ne se
pose pas dans la même mesure dans les litiges nationaux.

Dans les différends internationaux, le caractère relativement confi-
dentiel des écritures et plaidoiries des parties originelles désavantage
Pintervenant potentiel lorsqu'il veut formuler sa requête. Obligé dans
une certaine mesure de travailler dans le noir, l’intervenant peut en
être fortement handicapé. Le droit interne n’impose habituellement
pas une telle restriction, car les écritures et plaidoiries des deux
parties sont facilement accessibles. Cet aspect revêt une importance
particulière dans une espèce comme celle-ci.

Certes, la question du lien consensuel intervient dans les procédures

70
PULAU LIGITAN ET PULAU SIPADAN (OP, IND. WEERAMANTRY) 642

arbitrales, mais il convient d'établir une distinction importante entre
les décisions de la Cour internationale et les sentences arbitrales. Ces
derniéres sont absolument sans effet sur les non-parties alors que les
premières, en dépit de la règle inter partes, ont vraiment des effets
pour les non-parties en raison du poids et de l’autorité rattachés aux
décisions de la Cour, en particulier sur les questions de droit.

— Comme je l'ai déjà dit, le rôle de la Cour internationale de Justice
englobe nécessairement, au-delà du simple réglement du différend
dont elle est saisie dans l’immédiat, le développement et l’éclaircisse-
ment du droit international. C'est là une responsabilité particulière-
ment lourde pour la Cour. Dans une certaine mesure, cette responsa-
bilité est allégée du fait que l’«intérêt d’ordre juridique» au sens de
Particle 62 ne peut être un simple intérêt au regard de léclaircisse-
ment ou du développement du droit. Pourtant, lorsqu'elle tranche le
différend dont elle est saisie, la Cour internationale doit aussi adopter
une perspective un peu plus large qu'un tribunal national.

— Une autre différence possible (quoique moins certaine) est que les tri-
bunaux nationaux peuvent regarder les litiges par le petit bout de la
lorgnette et centrer leur attention de façon exclusive sur les deux
parties et sur le différend immédiat, en écartant de leur champ de
vision le paysage environnant. Un tribunal international ne peut se
permettre de faire cela, et encore moins la Cour internationale de Jus-
tice. Rappelons-le, la Cour internationale de Justice est obligée,
lorsqu'elle statue sur les droits des deux parties immédiates, de tenir
compte des droits des autres Etats, même non parties à l’affaire. Dans
l'affaire de POr monétaire, par exemple, les droits d’une tierce partie
(l’Albanie) devaient être protégés même si cet Etat n'était pas partie
et n'avait pas demandé à intervenir? dans un litige auquel plusieurs
autres Etats — l'Italie, les Etats-Unis d'Amérique, la France, le
Royaume-Uni — étaient parties. Si une telle affaire s'était présentée
devant un tribunal national, le tribunal y aurait peut-être joint l’Afba-
nie d'office. En l'espèce, la Cour devait nécessairement protéger les
intérêts de l’Albanie, qui étaient au cœur même du litige.

— L'autre différence importante est que la Cour internationale ne se
borne pas à régler les différends dont elle connaît, mais joue un rêle
en matière de diplomatie préventive et de solution généralisée des
conflits. Sir Robert Jennings a souligné ce rôle de la Cour lorsqu'il a
présenté, en tant que président, le rapport de la Cour à l’Assemblée
générale le 15 octobre 1993**. Il a fait observer à cette occasion que la
procédure de la Cour

«commence à être considérée comme un recours qui doit être uti-
lisé en relation plus étroite avec les négociations diplomatiques
normales. Le recours à la Cour internationale de Justice n’est plus

7 CLS. Recueil 1954, p. 32.
38 CLS. Annuaire 1993-1994, p. 230.

71
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 643

considéré, pour utiliser l'expression traditionnelle, en tant que
«dernier recours», quand toutes les autres négociations ont
échoué. Au contraire, il est parfois considéré comme un recours
pouvant être judicieusement utilisé au début du différend. » *

Cette évolution pourrait bien avoir des répercussions sur la procédure
de la Cour et sur l'interprétation de ses règles de procédure, en par-
ticulier en ce qui concerne l'intervention.

23. Ce sont là quelques-uns des facteurs sous-jacents à l'exercice du
pouvoir discrétionnaire conféré à la Cour par l’article 62. L'exercice de ce
pouvoir discrétionnaire extrêmement large exige de trouver un équilibre
délicat entre de multiples éléments qui ne sont pas toujours clairs{ et
dont l'importance peut varier selon les circonstances de chaque espèce.
Leur énumération peut être utile tant pour l'évaluation d’une affaire que
pour le développement général de cette importante branche du droit.

J'examinerai maintenant certains points spécifiques à la présente espèce.

1. LE PROBLÈME DU LIEN JURIDICTIONNEL

24. La juridiction de la Cour est consensuelle. C’est ce qui distingue les
juridictions internationales des nationales.

i) Tension entre l'article 62 du Statut et le principe consensuel

25. Malgré la base consensuelle de la juridiction de la Cour et le prin-
cipe selon lequel les décisions de la Cour ne sont obligatoires que pour les
parties, le Statut contient un article 62 qui stipule:

«Lorsqu'un Etat estime que, dans un différend, un intérêt d'ordre
juridique est pour lui en cause, il peut adresser à la Cour une
requête. à fin d'intervention.»

Que cette disposition ait été insérée délibérément ou non“, le fait est
que le Statut permet expressément l'intervention, sans imposer quelque
restriction consensuelle que ce soit.

26. Rien dans le libellé de l’article 62 n'indique que l'on ait souhaité
limiter le droit d'intervenir aux seuls Etats qui ont déjà accepté la juridic-
tion de la Cour.

#9 Voir aussi CLS. Annuaire 1991-1992, p. 226, pour une allocution prononcée
antérieurement par sir Robert Jennings devant l'Assemblée générale, dans laquelle il dit
que le recours à la Cour devrait être vu «comme faisant partie intégrante du travail de
diplomatie préventive mené aux Nations Unies ».

4 Tl convient à cet égard de se reporter aux nombreux ouvrages savants sur le pro-
blème de la clarté du raisonnement judiciaire. Pour un ouvrage de base. voir Julius Stone.
Legal System and Lawyers’ Reasonings, 1964.

+! Voir plus haut. par. 10.
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 644

On peut supposer par exemple que, lorsqu’une partie cherche a inter-
venir de cette manière, elle accepte implicitement la juridiction de la Cour
et reconnaît ainsi l’effet obligatoire de ses injonctions.

Une autre interprétation possible est de considérer l’article 62 comme
une exception a la régle de compétence habituelle. Les rédacteurs du
Statut de la Cour auraient fort bien pu imposer comme condition du
droit d’intervenir la démonstration d’un lien juridictionnel, mais ils ont
choisi de ne pas le faire. Le consentement peut étre considéré comme
nécessaire lorsque l’intervenant souhaite devenir partie, mais pas dans les
autres cas.

ii) Genèse de l'article 62

La genèse de l’article 62 nous éclaire un peu sur la question de savoir si
le lien juridictionnel faisait partie des éléments qui devaient être réunis
pour qu'une intervention soit admise.

Le concept d'intervention dans une instance internationale est évoqué
pour la première fois dans le projet de règlement d’arbitrage international
de l’Institut de droit international daté du 28 août 1875. L'article 16 de ce
règlement dispose que «[Îl’intervention spontanée d’un tiers n’est admis-
sible qu'avec le consentement des parties qui ont conclu le compromis».

Ce projet excluaït sans ambiguïté l'intervention en l'absence d’un lien
Juridictionnel et ne prévoyait aucune dérogation au principe consensuel,
même pour l'intervention.

Le texte devait cependant s’appliquer à la procédure d’arbitrage, qui
est strictement consensuelle, par opposition à la procédure d’une cour
dotée d'une certaine autorité internationale reconnue par toutes les
nations.

On s'éloigna un peu de l'intervention comprise comme une procédure
ouverte seulement aux parties admises avec le consentement des princi-
paux plaideurs, lorsque fut adopté l’article 56 de la convention de La
Haye de 1899, qui dispose que, lorsque est en cause l'interprétation d’une
convention à laquelle sont parties d’autres puissances que les parties en
litige, ces puissances doivent être autorisées à intervenir.

Le même principe fut repris dans la Convention de 1907. Ces progrès
se limitaient encore à l'interprétation d’une convention, la situation visée
par l’article 63 du Statut de la Cour.

L'étape suivante de l'histoire de l'intervention dans le cadre internatio-
nal fut franchie lors de l'adoption de l’article 62 du Statut de la Cour, qui
autorisait pour la première fois l'intervention de tierces parties dans
d'autres instances que celles concernant l'interprétation d’une convention
à laquelle elles étaient parties.

A la réunion du comité consultatif de juristes de 1920 (procès-verbaux
du comité, 16 juin-24 juillet 1920), un effort conscient fut fait pour élargir
le cercle des intervenants possibles.

Lord Phillimore suggéra un texte prévoyant qu'un Etat tiers qui esti-

73
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 645

mait que ses intéréts étaient en cause dans un différend soumis a la Cour
puisse demander à intervenir et que la Cour l'y autorise si elle le jugeait
bon.

M. Fernandes, tout en appuyant cette proposition, souhaita assujettir
le droit d'intervenir à certaines conditions, notamment que les intérêts en
cause soient légitimes.

Le président (le baron Descamps), estimant que la solution de la ques-
tion de intervention devait venir de la common law, proposa un texte
selon lequel un Etat pouvait intervenir s'il estimait que ses droits pou-
vaient être en cause dans un différend.

M. Adatci suggéra de remplacer le mot «droit» par le mot «intérêt».

Par la suite, un projet de l’article actuel fut présenté par le président et
cette formule fut adoptée. D’autres textes concernant les instances inter-
nationales, comme le projet de 1875 de l’Institut, qui subordonnait expres-
sément la possibilité de intervention volontaire au consentement exprès
des parties au compromis, auraient pu sans doute servir de modèles, mais
aucune condition de ce genre ne fut imposée.

Il ne fut jamais question au cours des débats de la nécessité d’un lien
juridictionnel.

Hudson a appelé l'attention“? sur le fait que, lors de la rédaction, le
comité était presque unanime à recommander la juridiction obligatoire.
Dans ce cas, il n'aurait certainement pas été nécessaire d’exiger un lien
consensuel à l’article 62. Pourtant, ainsi que Rosenne le précise dans le
passage déjà cité, l'insertion de cette disposition a été délibérée.

Le fait que l’on ait conservé l’article 62 alors qu’on avait écarté le prin-
cipe de la juridiction obligatoire est donc significatif. Que ce soit par
inadvertance ou de propos délibéré, cette disposition est demeurée dans le
Statut et de ce fait il faut lui donner toute sa force et toute son effica-
cité. Elle ne peut être neutralisée par l'interprétation ni même par les
règles que la Cour peut élaborer lorsqu'elle exerce le pouvoir qui est sans
contredit le sien de faire ses règles de procédure.

ili) L'interprétation doit viser l'efficacité des dispositions du Statut et
non les infirmer

27. Cette importante disposition du Statut doit être appliquée dans la
mesure du possible. L’imposition du lien juridictionnel pourrait dans de
nombreux cas rendre inopérante une importante disposition du Statut de
la Cour.

Il convient de tenir compte du principe général selon lequel les dispo-

* Manley O. Hudson, The Permanent Court of International Justice 1920-1942, A
Treatise, 1972, p. 420.
4 Voir McDougal. Lasswell et Miller. op. cit.

74
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 646

sitions du Statut doivent être appliquées dans la mesure du possible et ne
doivent pas être rendues inopérantes par une interprétation contraire.

Les opinions individuelles exposées dans l'affaire concernant le Plateau
continental ( TunisielJamahiriya arabe libvenne ), requête à fin d'interven-
tion* méritent de retenir notre attention sur ce point. Tandis que
M. Morozov était d'avis que l’intervenant devait démontrer la base de
compétence sur laquelle il fondait sa prétention, MM. Oda et Schwebel
émettaient expressément l'opinion qu'un Etat intervenant n'avait pas
besoin de prouver qu'il entretenait avec l'Etat plaideur originel un lien
juridictionnel. Le caractère peu concluant de la décision de la Cour à
l'égard de ce problème concernant l'intervention fit l’objet de commen-
taires négatifs, notamment de la part du juge Philip C. Jessup*.

Le lien juridictionnel ne faisait pas partie de la motivation de la déci-
sion de la Cour dans cette affaire.

Le présent arrét* fait beaucoup pour régler cette question, en renfor-
çant le droit dans le sens indiqué par les décisions dars les affaires du
Différend frontalier terrestre, insulaire et maritime (El Salvador! Hondu-
ras) et de la Frontière terrestre et maritime entre le Cameroun et le
Nigéria. Je pense moi aussi qu’un lien juridictionnel n’est requis que si
l'Etat qui cherche à intervenir entend «devenir lui-même partie au pro-
cès » 4.

iv) L'alinéa 2 c) de l'article 81 du Règlement de 1978

28. Le paragraphe 2 de l’article 81 du Règlement de la Cour de 1978
représente un changement fondamental par rapport au Règlement de
1972 en ce qu'il exige, à l'alinéa c), que soit spécifiée dans la requête
«toute base de compétence qui, selon l'Etat demandant à intervenir, exis-
terait entre lui et les parties». Le Règlement de 1972 ne faisait pas men-
tion de ce lien juridictionnel, il exigeait seulement une description de
l'affaire, un exposé du droit et des faits justifiant l'intervention et une liste
des documents à l'appui.

Faisons remarquer que ce passage relatif à la base de compétence ne
précise pas qu'il s’agit d'un facteur indispensable pour l'intervention. II
s'agit simplement d’un élément que le demandeur doit spécifier, élément
qui aidera sans aucun doute la Cour à se prononcer sur l’ensemble de la
question. L'emploi des termes «toute base de compétence» plutôt que «la
base de compétence» est aussi significatif.

Un article du Règlement de la Cour ne peut rendre sans effet une dis-
position du Statut de la Cour et doit toujours être lu en conformité avec

H CLJ. Recueil 1981. p. 22 et suiv.

45 Dans une note de la rédaction de l'American Journal of International Law ( AJIL y.
vol. 75, 1981. p. 908.

+ Voir par. 35-36.

47 CLS. Recueil 1990, p. 135.

CLS. Recuvil 1999, p. 1034-1035. par. 15.

49 Par, 35.

75
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 647

lui. Dans l'affaire du Plateau continental opposant la Tunisie et la Libye”,
Malte avait soutenu que cet article outrepassait en fait le pouvoir conféré
à la Cour d’adopter ses propres règles de procédure*!. Selon elle, la Cour
ne pouvait utiliser son pouvoir de faire des règles pour introduire une
nouvelle condition de fond concernant l'admission d'une requête a fin
d'intervention.

v) Conclusion

29. La genèse de l’article 62, les règles d'interprétation, la nécessité
d'améliorer les services rendus par la Cour à la communauté internatio-
nale et la jurisprudence de la Cour convergent donc vers la conclusion
selon laquelle un lien juridictionnel n'est pas une condition préalable à
l'admission d’une intervention.

2. LE PROBLÈME DE L'INTÉRET D'ORDRE JURIDIQUE

30. Cet aspect, qui constitue une autre zone grise de la procédure
d'intervention internationale, a été qualifié de «monstre presque indéfi-
nissable»** par le premier auteur à se pencher sur l'intervention à la
C.P.J.1.

S’il est difficile de dire ce qu’est cet intérêt, nous commençons à avoir
des indications sur ce qu'il n'est pas. Cet intérêt ne doit pas être:

— un simple intérêt général, mais un intérêt qui peut être mis en cause

par la décision en l'espèce:

un simple intérêt d'ordre politique ou social:

— un intérêt à l'égard du développement général du droit:

«un simple intérêt à l'égard des prononcés de la Cour concernant les

principes et règles de droit international applicables à titre géné-

ral» +:

— un intérêt à l'égard de certains points de droit «qui ... concernent [un
Etat], simplement parce qu'ils sont en cause dans une instance entre
d’autres Etats dont la Cour est saisie» *.

Par ailleurs, cet intérêt ne doit pas nécessairement être:

— un intérêt à l'égard de la question faisant l'objet de l'affaire. Même
s'il ne concerne pas directement cette question, il suffit qu'il soit mis
en cause par la décision;

S0 C1 J. Recueil 1981, p. 8, par. 12.

51 Voir Wolfgang W. Fritzemeyer, {ntervention in the International Court of Justice.
1983. p. 75.

52 W. Farag. L'intervention devant la Cour permanente de Justice internationale
(art, 62 et 63 du Statut de la Cour), Paris, 1927.

33) Plateau continental ( TunisielJamahiriya arabe libyenne), requéte à fin d'interven-
tion, arrêt, CLI. Recueil 1981, p. 17, par. 30.

# Voir D. W. Greig. «Third Party Rights and the LCJ.», Virginia Journal of Inter-
national Law, vol. 32, p. 285-299.

76
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 648

— un intérêt qui sera effectivement mis en cause. Il est suffisant de
démontrer que cet intérêt peut être mis en cause par la décision.

Que nous enseignent ces principes directeurs sur l'affaire des Philippines?

31. A ce stade, il faut signaler que la charge de la preuve d’un intérêt
d'ordre juridique, qui incombe toujours au demandeur aux termes de
l'article 62, varie naturellement selon les affaires, en fonction notamment
de l'étroitesse du rapport qui existe entre l'objet du différend et Pintérét
que l’intervenant veut protéger.

Les cas possibles couvrent un large spectre, de la coïncidence complète
entre l’objet de l'affaire et l'intérêt de l’intervenant a une extrémité, à
l'absence totale d'éléments communs à l’autre.

La charge de la preuve qui pèse sur l’intervenant en ce qui concerne
son intérêt d'ordre juridique est évidemment d’autant plus légère si son
intérêt et les prétentions des parties coincident et d'autant plus lourde
s'ils divergent.

32. En l'espèce, l'intervenant se défend nettement d’avoir un quel-
conque intérêt à l'égard de l’objet du différend. En revanche, l’intérêt
qu'il cherche à protéger relève d’un tout autre domaine et découle d’une
source de titre entièrement différente. La charge de la preuve qui lui
incombe est donc considérablement plus lourde et c’est cette preuve que,
dans toutes les circonstances de l’espèce, les Philippines n’ont pas pu pro-
duire.

33. Il y aurait certainement un intérêt d'ordre juridique si l'un ou
l’autre des documents de titre présentés par les parties avait une portée
sur la revendication des Philippines à l'égard du Nord-Bornéo, par
exemple les documents de 1891, 1900, 1907 et 1930. Au contraire, les Phi-
lippines ne revendiquent aucun droit ni aucun intérêt fondé sur ces docu-
ments, mais se réclament d’une concession du sultan de Sulu, faite en
1878, qui ne concerne pas les deux îles en litige. De plus, les Philippines
nient expressément toute prétention territoriale sur ces deux iles.

34. La prétention des Philippines se fonde sur les traités, accords ou
autres documents qui ont une portée directe ou indirecte sur le statut juri-
dique du Nord-Bornéo. La Cour a besoin de savoir avec une certaine pré-
cision ce que sont ces documents, quelle est leur portée, s'il en est, sur le
Nord-Bornéo et quel effet leur interprétation a eu sur le titre qui est
revendiqué sur un territoire totalement distinct. La Cour expose de façon
détaillée, dans son arrêt, le manque de spécificité des plaidoiries et écri-
tures des Philippines à ce chapitre et point n’est besoin d’y revenir ici.

35. Etant donné qu'il incombe à l'intervenant, lorsque l'intérêt qu'il
allègue est entièrement différent de l’objet du procès, de faire valoir
ses thèses avec une grande précision, on a le sentiment que l’intérêt que
veulent protéger les Philippines n'a pas été expliqué de façon assez
détaillée.

36. La situation était tout autre dans l'affaire Cameroun c. Nigéria, où
l'intérêt revendiqué par l’intervenant était précis et ressortait clairement
des circonstances entourant l'affaire. De même, dans l'affaire du Plateau

77
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 649

continental ( Tunisiel Jamahiriya arabe libyenne}, encore que la Cour ne
se soit pas à proprement parler prononcée sur la question, l’intervenant a
indiqué de façon très précise comment un arrêt rendu en l'espèce mettrait
en cause son intérêt *, en relevant point par point cing éléments distincts.
Ces éléments, pour reprendre les termes utilisés par la Cour, ont été ana-
lysés «côte après côte, baie après baie, île après île, zone maritime après
zone maritime ».

37. On voit que les exposés présentés aux juges dans les procédures
d'intervention peuvent être fort détaillés. Bien qu’une telle minutie ne soit
peut-être pas nécessaire, l'exposé des Philippines, faute d’avoir été ne
serait-ce qu'un peu précis, a laissé la Cour dans le vague et dans les
conjectures en ce qui concerne la nature exacte de l’intérêt qu'elles reven-
diquent.

38. En faisant cette observation, je suis conscient du fait que les Phi-
lippines n'ont pas eu accès aux pièces déposées par les Parties. Pourtant,
nonobstant ces contraintes, les matériaux publics sur les prétentions
conflictuelles des Parties auraient indiqué aux Philippines les obstacles
que ces conventions posaient en travers de leur prétention sur un terri-
toire tout à fait différent. Les actes invoqués par les Parties étaient tous
accessibles à l’intervenant et auraient fort bien pu être analysés par les
Philippines de ce point de vue. Bien entendu, la Cour n’aurait pas exigé
des analyses minutieuses et détaillées, mais elle se serait contentée de
quelques indications sur la manière précise dont l'attitude adoptée par la
Cour à l'égard de ces sources de titre aurait pu empiéter sur les intérêts
des Philippines. On a laissé entendre que cela serait possible, mais la pré-
cision nécessaire à la Cour pour agir n’était pas présente.

39. Je pense comme la Cour que les thèses des Philippines manquaient
de la précision nécessaire.

3. L'OBJET PRÉCIS DE L'INTERVENTION

40. La Cour a examiné les trois objets énumérés par les Philippines au
titre de l'alinéa 2 5) de l'article 81 du Règlement et a jugé que deux
d'entre eux au moins étaient appropriés. Cela étant, les Philippines ont
été trouvées en conformité avec l’alinéa 2 b) de l’article 81.

La troisième raison avancée par les Philippines, qui de l’avis de la Cour
ne constitue pas un «objet» au sens du Règlement et a par conséquent été
rejetée, n'est pas à proprement parler un objet que peut faire valoir une
partie, mais elle n’en correspond pas moins à une fonction importante de
la Cour, comme je l’ai dit dans la première partie de mon opinion. C'est
une question qui relève de la Cour et non pas un «objet» pouvant être
visé par une partie cherchant à intervenir.

S CLI. Recueil 1981. p. 3.
56 P, 17-18.

78
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 650

4. LE PROBLÈME DU CARACTÈRE TARDIF DE L’INTERVENTION

41. Il est toujours souhaitable que les intervenants déposent leur requête
le plus tôt possible au cours de la procédure. Cela est essentiel pour la dili-
gence des travaux de la Cour et, indépendamment de toute disposition du
règlement, relève de la courtoisie due par l’intervenant à la Cour et aux
autres parties. Le paragraphe 1 de l’article 81 du Règlement de la Cour
dispose que la requête à fin d'intervention est déposée avant la clôture de la
procédure écrite. Mais qu’entend-on par «clôture de la procédure écrite »?

42. Dans une affaire comme celle-ci où le compromis envisageait expres-
sement la possibilité d'une autre série d’écritures, une tierce partie ne pouvait
savoir que la deuxième série de pièces serait nécessairement la dernière. De
fait, les parties elles-mêmes ne pouvaient le savoir tant qu’elles n'avaient pas
pris connaissance de leurs deuxièmes exposés écrits respectifs, car ce n'est
qu'alors qu'elles pouvaient décider de ne pas déposer de nouveaux exposés.

La Cour n’a pas l'habitude d'annoncer officiellement la clôture de la
procédure écrite. La clôture est donc une situation de fait qui se produit
lorsque tout indique que, à toutes fins pratiques, la procédure écrite a
atteint son terme.

Ii est naturel qu’un tiers observant la procédure de l’extérieur, s’il
cherche à intervenir, souhaite connaître la position des parties telle qu’elle
est exposée dans leurs répliques écrites aux écritures précédentes. Ce tiers
aurait le droit de supposer, au vu du compromis conclu en l'espèce, que
la date de dépôt de la deuxième série ne serait pas nécessairement la date
de «clôture de la procédure écrite».

43. Une autre circonstance à prendre en compte pour apprécier la
position de la tierce partie est le fait qu'elle n'ait pas eu accès même aux
pièces écrites qui avaient déjà été déposées, et le fait qu’elle ait demandé
à la Cour de mettre les pièces à sa disposition. Par conséquent, la mesure
extrême qui consisterait à rejeter la requête pour cause de dépôt tardif ne
devrait pas être prise par la Cour, et je suis d'accord avec la Cour à cet
égard, bien que, comme les Parties l’ont souligné à juste titre, les Philip-
pines auraient pu présenter leur requête bien plus tôt.

Les Philippines seraient en droit de soutenir qu’elles avaient déposé
leur requête avant la clôture de la procédure écrite et que ce serait com-
mettre une injustice à leur égard, sinon les priver de la protection judi-
ciaire qui leur est due, que de leur imposer la sanction extrême en rejetant
leur requête pour ce motif.

5. LA TENSION ENTRE LE PRINCIPE DE CONFIDENTIALITÉ DES ÉCRITURES ET
PLAIDOIRIES ET LE PRINCIPE DE L'INTERVENTION

44. Bien que, comme le signale Rosenne*’, la Cour se soit abstenue
jusqu'à présent d'exercer ce pouvoir, elle peut, en vertu du paragraphe |

57 §, Rosenne, The Law and Practice of the International Court, 1920-1996, vol. IIL
Procedure, 1997, p. 1289.

79
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. WEERAMANTRY) 651

de l’article 53 du Règlement, tenir les pièces de procédure à la disposition
des intervenants dans des circonstances appropriées et les intervenants
ont le droit de s’enquérir de cette possibilité.

Il y a à cet égard une tension entre le principe de l'intervention et celui
de la confidentialité, car ce dernier peut dans certains cas empêcher une
intervention légitime en privant celui qui cherche à intervenir de l'infor-
mation nécessaire pour formuler son intervention. La Cour doit donc
exercer son pouvoir discrétionnaire avec grande prudence, surtout lorsque
l'ignorance des pièces déposées par les parties est donnée comme excuse
pour déposer une requête peut-être tardive. I] peut arriver que la teneur
de l'exposé de l’intervenant soit dans une très grande mesure tributaire de
l'accès qu’il a eu aux pièces déposées par les parties. La publication du
compromis ne peut à elle seule fournir à l’intervenant toute l'information
dont il peut avoir besoin.

45. Ainsi que le fait observer Rosenne %, la tension déjà évoquée entre
le principe de l’intervention et celui de la confidentialité peut même dans
certains cas constituer un déni de justice, et devra peut-être faire l’objet
d'un examen à l'avenir. L'auteur déclare même dans son traité sur l'inter-
vention que l’accès aux pièces écrites déposées jusqu'alors est important
pour l'Etat qui cherche à intervenir lorsqu'il veut déterminer si un intérêt
d'ordre juridique est pour lui en cause dans une affaire, mais encore

davantage après qu'il a décidé de déposer une requête ‘?.

Selon moi, cet aspect de la procédure doit être examiné attentivement
par la Cour, car il peut fort bien y avoir des cas où refuser à un interve-
nant éventuel l'accès aux documents pourrait à toutes fins pratiques
empêcher celui-ci de jouir du droit de demander à intervenir qui lui est
garanti par le Statut. Ce n’est pas le cas en l'espèce, mais cette éventualité
est réelle.

46. Pour les raisons expliquées plus haut, je suis d'accord avec la déci-
sion de la Cour et j'espère que mon opinion individuelle aura été utile en
appelant l’attention sur des aspects importants de l'intervention qui exi-
geront un examen plus poussé à l'avenir dans la jurisprudence relative à
la procédure.

{ Signé) C. G. WEERAMANTRY.

58S, Rosenne, The Law and Practice of the International Court, 1920-1926, vol. HT.
Procedure, 1997, p. 1289.
5 $. Rosenne. Intervention in the International Court of Justice, 1993, p. 191.

80
